[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 09-11013         ELEVENTH CIRCUIT
                                                   AUGUST 19, 2010
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

                 D. C. Docket No. 08-00330-CV-WS-C

CALVIN LAMAR MIDDLETON,



                                                         Petitioner-Appellant,

                                 versus

TONY PATTERSON,

                                                       Respondent-Appellee.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                            (August 19, 2010)

Before EDMONDSON, CARNES and MARTIN, Circuit Judges.

PER CURIAM:
      In finding that Calvin Lamar Middleton’s 28 U.S.C. § 2254 habeas corpus

petition is time-barred, and that he is not entitled to equitable tolling of the

applicable deadline, the district court reasoned that even if Middleton did not learn

that his direct appeal was denied until December 2000, he still had until January 7,

2001 to file his petition. The district court, however, failed to address Middleton’s

assertion that he did not receive his case file from his attorney until January 2001.

In light of that omission, as well as the Supreme Court’s recent decision in Holland

v. Florida, 560 U.S. __, 130 S. Ct. 2549 (2010), we vacate the judgment of the

district court and remand for further consideration. We do so without implying

any view on how the tolling issue should be decided on remand.

      VACATED AND REMANDED.




                                            2